Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed action
Claims 1-4 and 6-23 are pending and are being considered.
Claims 1, 4 and 17 have been amended.
Claim 5 have been canceled.
Claims 23 have been newly added.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/23/2022, 08/08/2022 and 08/18/2022 was filed after the mailing date of the application 16/122294 on 09/05/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner's Amendments
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview and Via an email from Melanie Grover Reg. No. 63599 on 09/06/2022.
AMEND THE CLAIMS AS FOLLOWS:
1.	(Currently Amended) A method comprising:
receiving, via a first network connection, a request for a controlled access resource from a client device, the request including a client device identifier but excluding login credentials;
determining that the request is not associated with a recognized location; and
in response to determining that the request is not associated with a recognized location:
identifying state data for the client device identifier,
generating a link for accessing the controlled access resource at a server,
generating an encrypted token, the encrypted token including a token timestamp, a random number, and licensed resource information from the state data, wherein the licensed resource information identifies controlled resources available to the client device via the recognized location, 
including the encrypted token in the link, and
providing, via the first network connection, the link to the client device, the link configured to be used by the client device to request the controlled access resource.

4.	(Currently Amended) The method of claim 1, wherein the licensed resource information represents a geo


5.	(Cancelled).

17.	(Currently Amended) A method comprising:
receiving, via a first network connection, a request for a controlled access resource from a client device, the request having a location but excluding login credentials;
determining that the location is not a recognized location; 
in response to determining that the location is not a recognized location and that the request received via the first network connection includes a token, the token including a token timestamp, a random number, and licensed resource information:
determining that the token is not expired based on the token timestamp,
determining that a resource accessible using the licensed resource information matches the requested controlled access resource, and
providing, via the first network connection, the controlled access resource to the client device[[,]]; and
in response to determining that the location is not a recognized location and that the request received via the first network connection lacks a token, providing, via the first network connection, a denial of access to the controlled access resource.

23.	(New) The method of claim 17, the method further including:
incrementing a counter for the token, the token being identified by the random number; 
determining that the counter for the token has reached a threshold; and 
in response to determining that the counter for the token has reached the threshold, providing, via the first network connection, a denial of access to the controlled access resource.


Allowable Subject matter
Claims 1-4 and 6-23 are allowed.
Examiner’s Statement of Reason for Allowance
According to 37 C.F.R. 1.104(e), it is the examiner's discretion to evaluate at the time of
allowance whether the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims and set forth such a reasoning. At this time, the examiner believes that the claims allowed above require a separate reasoning to make the record clearer. The applicant or patent owner may file a statement commenting on the reasons for allowance within such time as may be specified by the examiner.
The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
The present invention is directed towards enabling secure, seamless access to controlled access resources outside of the recognized locations, without using personally identifiable information or requiring a login procedure, while still enabling the resource owner/manager to monitor access and deal with potential abuses. Implementations create state data for a client device when the client device accesses a controlled access resource from a recognized location, e.g., using on- campus WiFi or logging in via a Virtual Private Network (VPN). The state data may include a timestamp, a device identifier, and licensed resource information. The licensed resource information can be any information used to identify the resources available to the user via the recognized location. 
Claim 1, 11 and 17 identifies a unique and distinct feature of “….in response to determining that the request is not associated with a recognized location: identifying state data for the client device identifier, generating a link for accessing the controlled access resource at a server, generating an encrypted token, the encrypted token including a token timestamp, a random number, and licensed resource information from the state data…. providing, via the first network connection, the link to the client device” including other limitations in the claims.
The closest prior art Coats (WO 2016182555) is directed towards a system and method are presented for multi-factor authentication comprising the authentication of users, physical locations, and schedules. A combination of the physical location of a user and user devices can be utilized to bypass multi-factor authentication. Devices may be GPS-enabled and/or network connected in order to determine the location of the device and if the device and the credentials are within the authorized location.
Coats discloses request from unrecognized location containing client device identifier and identifying state data record based on client device identifier. However, Coats fails to teach in response to determining that the request is not associated with a recognized location: identifying state data for the client device identifier, generating a link for accessing the controlled access resource at a server, generating an encrypted token, the encrypted token including a token timestamp, a random number, and licensed resource information from the state data…. providing, via the first network connection, the link to the client device.
The closest prior art Buhler et al (US20160316365) is directed towards authenticating a user computer, connectable to a mobile network, a computer retrieves an attribute credential, the attribute credential certifying a set of user attributes and a device identifier for identifying the user computer to the mobile network. The computer requests a location credential, the location credential certifying a device identifier and location data indicating a current location of the user computer determined by the mobile network.
Buhler teaches request containing token comprising timestamp and determine that token is not expired based on the timestamp, however just like Coats, Buhler also fails to teach in response to determining that the request is not associated with a recognized location: identifying state data for the client device identifier, generating a link for accessing the controlled access resource at a server, generating an encrypted token, the encrypted token including a token timestamp, a random number, and licensed resource information from the state data…. providing, via the first network connection, the link to the client device.
Therefore, the prior art of record does not teach or suggest individually or in combination the particular limitation listed below as recited in the claims.
“in response to determining that the request is not associated with a recognized location: identifying state data for the client device identifier, generating a link for accessing the controlled access resource at a server, generating an encrypted token, the encrypted token including a token timestamp, a random number, and licensed resource information from the state data…. providing, via the first network connection, the link to the client device”
None of the prior art of record, either taken individually or in any combination, would have
anticipated or made obvious the invention of the instant application at or before the time it was filled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOEEN KHAN whose telephone number is (571)272-3522. The examiner can normally be reached 7AM-5PM EST M-TH Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOEEN KHAN/Examiner, Art Unit 2436    
/KENDALL DOLLY/Primary Examiner, Art Unit 2436